Case 3:15-cv-00762-CHB-CHL Document 131 Filed 08/04/20 Page 1 of 1 PageID #: 2353




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:15-CV-762-CHB-CHL

  SUSAN JEAN KING,                                                                      Plaintiff,

  v.

  TODD HARWOOD,                                                                       Defendant.

                          SETTLEMENT CONFERENCE REPORT & ORDER

            On July 31, 2020, the undersigned conducted a settlement conference in the above matter

  with the following appearances:

            FOR PLAINTIFF:                Susan King; Thomas E. Clay, counsel;
                                          David N. Ward, counsel; Andrew T. Lay, counsel

            FOR DEFENDANT:                Todd Harwood; Robyn Bender;
                                          Shawna Kincer; Stephen G. Amato, counsel;
                                          Jason S. Morgan, counsel; Jason S. Hollon, counsel

            Settlement negotiations were conducted in good faith, and the Parties reached an agreement

  for the resolution of all claims.

            Therefore, the undersigned Magistrate Judge recommends that this action be dismissed as

  settled and with leave to reinstate within ninety days after entry of the order of dismissal if the

  Parties fail to fulfill the terms of the settlement agreement within that time.




  cc: Counsel of record
         August 4, 2020
  :7.0
